
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 364
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2009
			Mr. Klein of Florida
			 (for himself, Mr. Pence,
			 Mr. Berman,
			 Ms. Ros-Lehtinen,
			 Mr. Waxman,
			 Mr. Frank of Massachusetts,
			 Mr. McMahon,
			 Ms. Berkley,
			 Mr. Wexler,
			 Mr. Burton of Indiana,
			 Mrs. Capps,
			 Mr. Kirk, Mr. Kagen, Mr.
			 Ellison, Mrs. Maloney,
			 Mr. Holt, Mr. Grayson, Ms.
			 Schakowsky, Mr. Engel,
			 Mr. Hall of New York,
			 Ms. Wasserman Schultz,
			 Mrs. McCarthy of New York,
			 Mr. Poe of Texas,
			 Mr. Lance,
			 Mr. Lamborn,
			 Mr. Hensarling,
			 Mr. Wolf, and
			 Mr. Rohrabacher) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning all forms of anti-Semitism and
		  reaffirming the support of Congress for the mandate of the Special Envoy to
		  Monitor and Combat Anti-Semitism, and for other purposes.
	
	
		Whereas in 2004, Congress passed the Global Anti-Semitism
			 Review Act, which established an Office to Monitor and Combat Anti-Semitism,
			 headed by a Special Envoy to Monitor and Combat Anti-Semitism, which provides
			 Congress with the Contemporary Global Anti-Semitism Report, most recently in
			 2004 and 2008;
		Whereas according to the Contemporary Global Anti-Semitism
			 Report released by the Department of State’s Office of the Special Envoy to
			 Monitor and Combat Anti-Semitism, “[o]ver the last decade, United States
			 embassies and consulates have reported an upsurge in anti-Semitism”;
		Whereas anti-Semitic acts committed and
			 recorded in 2008 and 2009 include violent attacks and death threats against
			 Jews, as well as gun violence, arson, graffiti, stoning, and other desecration
			 of Jewish communal property and places of worship;
		Whereas the U.S. Department of State and other foreign
			 governments and multilateral institutions have noted the challenge of gathering
			 data on anti-Semitism, particularly in more closed societies with limited
			 victims’ rights;
		Whereas the 2008 Department of State Contemporary Global
			 Anti-Semitism Report notes the growth of comparisons of Israeli policy to that
			 of the Nazis and that, despite growing efforts by governments to promote
			 Holocaust remembrance, the Holocaust is frequently invoked as part of
			 anti-Semitic harassment as a rhetorical means to threaten and offend
			 Jews;
		Whereas since the commencement of Israel’s military
			 operation in Gaza on December 27, 2008, a substantial increase in violence,
			 including physical and verbal attacks, arson and vandalism against synagogues,
			 and desecration of cemeteries and Holocaust memorial sites have been
			 reported;
		Whereas interspersed with expressions of criticism of
			 Israeli policy and actions, anti-Semitic imagery and comparisons of Jews and
			 Israel to Nazis have been widespread at demonstrations against Israel’s action
			 around the United States, Europe, the Middle East, and Latin America;
		Whereas placards held at many demonstrations across the
			 globe have compared Israeli leaders to Nazis, accused Israel of carrying out a
			 Holocaust against Palestinians, and equated the Jewish Star of
			 David with the Nazi swastika;
		Whereas demonstrations have included chants of
			 death to Israel or expressions of support for suicide terrorism
			 against Israeli or Jewish civilians;
		Whereas Jewish communities face an environment in which
			 the convergence of anti-Semitic sentiment and demonization of Israel in the
			 media and the public debate have fostered a hostile environment and a sense of
			 insecurity in these countries;
		Whereas incitement to hatred, discrimination, and violence
			 against Jews continues in some state-run media, particularly in the Middle
			 East, where government-owned, government-sanctioned, or government-controlled
			 publishing media promulgate anti-Jewish stereotypes, such as the myth of the
			 Jewish blood libels in editorial cartoons and articles, and produce Arabic
			 translations of anti-Semitic tracts such as The Protocols of the Elders
			 of Zion and Mein Kampf;
		Whereas some governments fail to respond adequately to
			 anti-Semitic incidents including attacks on Jewish citizens, monuments,
			 building, and cemeteries;
		Whereas the latest incidents in Venezuela include an
			 incident on January 30, 2009, when the Tiferet Israel synagogue in Caracas was
			 attacked by armed men who destroyed religious objects, spray-painted “Jews, get
			 out” on the synagogue walls, and stole a computer database with the
			 congregation’s personal information, and an incident on February 26, 2009, when
			 assailants threw an explosive at a Jewish community center in Caracas;
		Whereas, on January 6, 2009, Hamas leader, Mahmoud
			 al-Zahar, argued that Jewish children and Jewish people around the world are
			 legitimate targets for murder;
		Whereas Iran’s leader Mahmoud Ahmadinejad has denied that
			 the Holocaust ever occurred and has called Israel a filthy
			 bacteria and a disgraceful blot that should be
			 wiped off the map;
		Whereas, on February 24, 2009, Libya’s leader, Muammar
			 Gaddafi, falsely accused Israel of being among the countries fueling the
			 violence in Darfur’s Sudan region;
		Whereas, on January 13, 2009, President Nicolas Sarkozy of
			 France utterly condemned the unacceptable violence … against
			 individuals, private property, and religious buildings and assured
			 that these acts would not go unpunished;
		Whereas, on January 28, 2009, Argentine Justice and
			 Security Minister Anibal Fernandez pledged to take action against anti-Semitism
			 in Argentina;
		Whereas the Dutch Justice Minister Ernst Hirsch Ballin
			 announced on January 14, 2009, that he would investigate allegations of
			 anti-Semitism and incitement to hatred and violence at anti-Israel
			 demonstrations; and
		Whereas, on February 25, 2009, Prime Minister Gordon Brown
			 became the first world leader to sign the London Declaration on combating
			 anti-Semitism, which calls on governments and parliamentarians to engage in
			 education, community outreach, training, threat identification, and other
			 measures and adopt proven and best practice methods of countering antisemitism:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)condemns any and all official and
			 unofficial sanctioning of anti-Semitic activity by any government;
			(2)expresses its
			 commitment to continue to make it a priority to fight anti-Semitism and to
			 promote tolerance at home and abroad;
			(3)urges all
			 governments to take all steps necessary to eradicate anti-Semitism and to
			 promote religious tolerance;
			(4)applauds those
			 foreign leaders who have condemned anti-Semitic acts and calls on those who
			 have yet to take firm action against anti-Semitism in their countries, to do
			 so;
			(5)reaffirms its
			 support for the mandate of the Special Envoy to Monitor and Combat
			 Anti-Semitism; and
			(6)urges the
			 Secretary of State to—
				(A)maintain the fight against anti-Semitism as
			 a United States foreign policy priority and to convey United States concern in
			 bilateral meetings;
				(B)urge governments
			 to ensure that adequate laws are in place to punish anti-Semitic violence as
			 well as establish mechanisms to monitor, investigate, and punish anti-Semitic
			 incidents;
				(C)swiftly appoint
			 the Department of State’s Special Envoy to Monitor and Combat
			 Anti-Semitism;
				(D)ensure that the
			 Department of State’s Annual Country Reports on Human Rights Practices and
			 International Religious Freedom Reports continue to document anti-Semitic
			 incidents, as required by the Global Anti-Semitism Review Act,
			 including—
					(i)acts of physical violence against, or
			 harassment of, Jewish people, and acts of violence against, or vandalism of,
			 Jewish community institutions, such as schools, synagogues, or cemeteries, that
			 occurred in each country;
					(ii)the
			 responses of the governments of those countries to such actions;
					(iii)the actions
			 taken by such governments to enact and enforce laws relating to the protection
			 of the right to religious freedom of Jewish people;
					(iv)the
			 efforts by such governments to promote anti-bias and tolerance education;
			 and
					(v)instances of
			 propaganda in government and nongovernment media that attempt to justify or
			 promote racial hatred or incite acts of violence against Jewish people;
					(E)provide necessary training and instruction
			 for personnel of United States embassies and missions to analyze and report on
			 anti-Semitic incidents as well as the response of governments to those
			 incidents and to support victims;
				(F)ensure that United
			 States efforts to train law enforcement personnel and prosecutors abroad
			 incorporate tools to address anti-Semitism; and
				(G)engage with the
			 Organization for Security and Cooperation in Europe and support its efforts to
			 monitor and address anti-Semitism, including through support for its law
			 enforcement and civil society training programs.
				
